UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-1219


CHISSELL BAKER,

                  Plaintiff - Appellant,

          v.

OLD DOMINION UNIVERSITY, (Official Capacity); MARY LOUIS
ANTIEAU; ALAN R. LEWIS; BARBARA J. CUFFEE; MICHAEL M.
DEBOWES; VELVET GRANT, all humans in their individual and
official capacities,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:12-cv-00301-MSD-DEM)


Submitted:   June 20, 2013                  Decided:   June 25, 2013


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Chissell Baker, Appellant Pro Se. John David McChesney, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Chissell Baker seeks to appeal the district court’s

order dismissing her complaint as time-barred.     We dismiss the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

          Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).        “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”   Bowles v. Russell, 551 U.S. 205, 214 (2007).

          The district court’s order was entered on the docket

on January 15, 2013.   The notice of appeal was filed on February

15, 2013, one day late.    Because Baker failed to file a timely

notice of appeal or to obtain an extension or reopening of the

appeal period, we dismiss the appeal.      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                         DISMISSED




                                  2